Title: From James Madison to Hans Rudolph Saabye, 2 May 1805
From: Madison, James
To: Saabye, Hans Rudolph


Sir,
Department of State May 2d. 1805
I have received information that measures, imposing serious restrictions on our navigation and commerce, are taking in the North of Europe, with a view to guard against the introduction of the pestilential disorder, called the yellow fever. It is represented that these restrictions are likely to be generally extended in that quarter thro’ the means of a concert, promoted by one of the most influential powers, and thus it is probable that the Danish Government may be invited to adopt them. Should it however yield to such solicitations a source of injury would be opened, affecting not only us, but the Danish interest so much concerned at present in the use of the Danish ports as marts of our productions, whilst it would prove an unnecessary expedient as far as respects the United States, for the prevention of the Calamity for which it may be calculated.
In the circular letter from this Department of the 1st Augt 1801 the injustice was noticed of indiscriminating prohibitions of intercourse with a Country so extensive as the United States, on account of the prevalence of this disease in an individual port; and it was also observed that in the winter Months it was impossible it could be conveyed from the United States, as that season has been found uniformly to extinguish it. It may be added that at the utmost a very slight examination by the health Officers in the Danish ports would ascertain whether any of our vessels were infected, as the infection could not fail, on account of the distance of the two Countries, to manifest on their arrival the most unequivocal appearances if it existed in them. But it is a fact highly encouraging to the prospect of a final exclusion and extinction of the malady in our ports that of late years its recurrence has been less frequent, has affected fewer of them, and that its character of malignity and fatality has been mitigated: accordingly no disorder resembling it appeared during the last summer and autumn on any point of the sea board North of Charleston (SC) or if there were any such appearance it was too slight to claim attention, and some of the Cities where its visitation was most apprehended escaped it the preceding year.
Copies of the circular referred to and its inclosure are now repeated; and you are directed to lose no time in explaining this subject to the Danish Ministry in a convenient manner and thro’ the most direct channel open to you. In particular you will furnish them with a copy of the letter of the Secretary of the Treasury respecting it and assure them that its injunctions have been and will continue to be scrupulously observed. I have the honor to be &c
James Madison
